Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s filing of claims 1-14 on 10/15/18 is acknowledged.  Claims 1-14 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/19 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sundvor et al. (“Sundvor,” US Pub. No. 2014/0295406, cited in IDS).
As to claim 1, Sundvor discloses an apparatus for sampling food, the apparatus comprising: a sampling unit (e.g., 210) for collecting the food; a transfer unit connected to the sampling unit, wherein the transfer unit comprises a transfer chamber (portion of capsule comprising the medium and solvent), the transfer chamber for receiving the food from the sampling unit; an extraction system connected to the transfer unit, the extraction system comprising an extraction chamber (portion of capsule that comprises the filter), the extraction chamber for receiving the food from the transfer chamber; and a valve (e.g., 255) disposed between the transfer chamber and the extraction chamber, 
As to claim 2, see e.g., [0024], which discloses a metering element built into cap or capsule.  Metering element would have a type of vacuum source to permit a specific volume or weight into the enclosed capsule volume.  
As to claim 3, see e.g., because the metering element is built into the cap or capsule, there essentially would be a passage for the vacuum source to draws the food. 
As to claim 4, see e.g., [0024] et seq.
As to claims 5 and 6, see e.g., [0046] et seq.
As to claim 7, see e.g., [0024], which discloses a metering element built into cap or capsule.  Metering element would have a type of cutter because it permits a specific volume or weight into the enclosed capsule volume.  
As to claim 8, see e.g., [0024] et seq.
As to claims 9-14, see claim 1 above, and MPEP 2112.02. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



4/10/2021